995 F.2d 880
Frederick LASHLEY, Appellant,v.Paul DELO, Superintendent, Potosi Correctional Center, Appellee.
No. 90-1036.
United States Court of Appeals,Eighth Circuit.
June 22, 1993.

1
On Remand from the United States Supreme Court.


2
Before RICHARD S. ARNOLD, Chief Judge, FAGG, Circuit Judge, and WATERS,* District Judge.

ORDER

3
The United States Supreme Court reversed this court's holding that the trial judge violated the Eighth Amendment by refusing to give a mitigating circumstance instruction requested by Lashley during the penalty phase of Lashley's trial.  Delo v. Lashley, --- U.S. ----, ----, 113 S.Ct. 1222, 1226, 122 L.Ed.2d 620 (1993).   The Supreme Court's opinion, coupled with this court's earlier opinion rejecting Lashley's other claims, 957 F.2d 1495 (8th Cir.1992), disposes of the case.   We thus affirm the district court's denial of Lashley's application for a writ of habeas corpus.   The mandate shall issue forthwith.



*
 The HONORABLE H. FRANKLIN WATERS, Chief Judge of the United States District Court for the Western District of Arkansas, sitting by designation